Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wireline and overshot in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 3-4 are objected to because of the following informalities:  
In claim 1, line 20, “an apparatus” should read --the apparatus—
In claim 1, line 21, the period “.” Should be deleted. 
In claim 3, lines 4-5, “the upper body” should read --the upper body portion-- for consistency. 
In claims 3 and 4, “the at least one radial port” should read --the at least one radial ports--
In claim 3 line 9, “wire line” should be written in one word –wireline—
In claim 4, line 7, “fluid flow path” should read --the fluid flow path--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the internal fluid flow path" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claim 1. 
Claim 2 recites the limitation "the internal flow path" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the openings" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the downhole end" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the downstream fluid" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first ports" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, McLeod et al. (U.S. 2019/0024468A1) disclose a method for transporting an apparatus (34, see fig. 1) along an upward or downward directed conduit (18) or bore hole comprising: providing a device (28, figs. 1, 10a, 10b) having a body having a stem (290, fig. 9a, 9b and refer to para 0158-0159), an upper body portion (220, fig. 10b) and a lower body portion (306) wherein the upper and lower body portions are coupled together by and at opposite ends of the stem (290) and the upper and lower body portions are movable axially relative to each other (refer to para 0178, 0189); 
the stem (290) forming a fluid flow path (284) internal of the body selectively enabling fluid (FB, fig. 11b) to flow through the body (see figs. 12 and 13); a first valve system (390, fog. 10b) located at a first end of the internal fluid flow path (see fig. 10b), the first valve system (390) being operable by a pressure differential between a region external of the body and the internal fluid flow path (refer to para 0187); 
a second valve system (336, fig. 10b) located at second end of the internal fluid flow path (see fig. 10b), the second valve system (336) being operable by relative movement between the upper body portion and lower body portion (refer to para 0164-0165), wherein the second valve system (336) comprises one or more radial ports (330); and one or more openings (326) at an end of the body downstream of the first valve system (390) through which fluid can flow or fluid pressure can be communicated to an apparatus (34) being transported by the device (see fig. 1);
operating the device in a pump in mode comprising inserting the device (28) with the apparatus (34) attached into an up hole end of a drill string (see fig. 1). 
However, McLeod et al. fail to teach a sleeve  coupled to the upper body portion and slidably retained within the lower body portion, the sleeve movable to an open location where the sleeve uncovers the one or more radial ports to allow a flow of liquid there through, and a closed location where the sleeve covers the one or more radial ports to prevent a flow of liquid there through; pumping a fluid into the drill string at a pressure below a threshold pressure; forming a substantial fluid seal against an inner circumferential surface of the drill string; closing the internal flow path with the first valve system; causing the stem and sleeve to slide in a downhole direction relative to the body responsive to the pressure of the fluid so that the sleeve closes the one or more radial ports; and maintaining the pressure below the threshold pressure required to cause the first valve system to open.  
Attiwell (U.S. 2016/0123101A1) teaches a tool used to transport an apparatus in and out of a wellbore (refer to para 0058) comprising an upper and lower body portion (C,D). A seal (128) arranged around the body to provide a seal for preventing fluid flow between upper and lower body portions, for assisting in directing fluid flow through valves (114, 116; see fig. 2 and refer to para 0064). 
However, Attiwell does teach the deficiencies of McLeod et al. or any reason why it would be obvious to do so. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams (U.S. 5020612) a downhole tube assembly (14) having a coupling member (22) for lowering an apparatus in and out of a drill string (10).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672